Title: To George Washington from Lieutenant General Wilhelm von Knyphausen, 23 January 1780
From: Knyphausen, Wilhelm von
To: Washington, George


          
            Sir
            New York Janry 23d 1780.
          
          In the absence of Sir Henry Clinton, I have the honor to acknowledge the receipt of your Letter of the 19th Instant by Colonel Magaw, and to acquaint You that for the reasons assigned by Your Excellency, the Gentlemen therein mentioned have my permission to remain until the business they went out upon is compleated, as you say it will only detain them a very little time longer than was originally intended. I have the honor to be Your Excellency’s Most obedt humble Servt
          
            Knyphausen
          
        